Citation Nr: 1521865	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-29 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 2002 to July 2002, and February 2003 to August 2003.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Nashville, Tennessee.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his VA Form 9, Appeal to Board of Veterans' Appeals, received in October 2013, the Veteran requested a hearing with the Board via videoconference hearing.  He was subsequently scheduled for a hearing in February 2015.  In a January 2015 letter, the Veteran requested that due to childcare issues his hearing be rescheduled at the VA Medical Center in Mountain Home.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 3.103(c) (2014). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at a convenient facility before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing, should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


